Mr. Justice Brennan,
with whom Mr. Justice Stewart and Mr. Justice Marshall join, dissenting.
The California courts, in response to our remand for reconsideration in light of Miller v. California, 413 U. S. 15 (1973), reaffirmed petitioners’ 1971 convictions for selling obscene materials in violation of Cal. Penal Code Ann. § 311.2 (West 1970). I would reverse the convictions. I adhere to my view expressed in Miller that this statute is “unconstitutionally overbroad, and therefore invalid on its face.” 413 U. S., at 47 (dissenting opinion). See also Splawn v. California, ante, p. 595 (Brennan, J., dissenting); Pendleton v. California, 423 U. S. 1068 (1976) (Brennan, J., dissenting from dismissal of appeal); Sandquist v. California, 423 U. S. 900, 901 (1975) (Brennan, J., dissenting from denial of certiorari); Tobalina v. California, 419 U. S. 926 (1974) (Brennan, J., dissenting from denial of certiorari); Kaplan v. California, 419 U. S. 915 (1974) (Brennan, J., dissenting from denial of certiorari); Blank v. California, 419 U. S. 913 (1974) (Brennan, J., dissenting from denial of certiorari).